Citation Nr: 1035865	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  05-25 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension, as secondary to service-connected posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
gastroesophageal reflux disease (GERD), as secondary to service-
connected PTSD.

3.  Entitlement to service connection for hypertension, as 
secondary to service-connected PTSD.

4.  Entitlement to service connection for GERD, as secondary to 
service-connected PTSD.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In December 2009, the Board remanded this claim to schedule the 
Veteran for a hearing before the Board.  The hearing was 
conducted in May 2010 by the undersigned Veterans Law Judge.  A 
transcript is associated with the claims file.

The issue of entitlement to service connection for hypertension, 
as secondary to service-connected PTSD and entitlement to service 
connection for GERD, as secondary to service-connected PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1.  The claim for service connection for hypertension, as 
secondary to PTSD, was originally denied by the RO in June 2005; 
the Veteran was notified in writing of the decision, but he did 
not initiate an appeal within the applicable time limit.

2.  Evidence pertaining to the Veteran's hypertension received 
since the June 2005 rating decision was not previously submitted, 
relates to an unestablished fact necessary to substantiate the 
claim, is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim.

3.  The claim for service connection for GERD, as secondary to 
PTSD, was originally denied by the RO in June 2005; the Veteran 
was notified in writing of the decision, but he did not initiate 
an appeal within the applicable time limit.

4.  Evidence pertaining to the Veteran's GERD received since the 
June 2005 rating decision was not previously submitted, relates 
to an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's June 2005 rating decision that denied service 
connection for hypertension as secondary to PTSD is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the June 2005 rating decision is new 
and material, and the Veteran's claim for service connection for 
hypertension as secondary to PTSD is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009). 

3.  The RO's June 2005 rating decision that denied service 
connection for GERD as secondary to PTSD is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

4.  Evidence received since the June 2005 rating decision is new 
and material, and the Veteran's claim for service connection for 
GERD as secondary to PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting the benefit sought on appeal.  Consequently, 
the Board finds that any lack of notice and/or development, which 
may have existed under the VCAA, cannot be considered prejudicial 
to the Veteran, and remand for such notice and/or development 
would be an unnecessary use of VA time and resources.

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for Hypertension and GERD, 
as Secondary to PTSD

Notwithstanding determinations by the RO that new and material 
evidence has not been received to reopen the Veteran's claims, it 
is noted that on its own, the Board is required to determine 
whether new and material evidence has been presented.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The record, with respect to these claims, reflects that claims 
for service connection for hypertension and GERD, as secondary to 
PTSD were first denied in a rating decision of June 2005.  The 
Veteran was notified of his right to appeal that decision in June 
2005.  The Veteran did not file a timely appeal and subsequently, 
the June 2005 rating decision became final when the Veteran did 
not perfect his appeal within the statutory time limit.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's 
claims for service connection may only be opened if new and 
material evidence is submitted.  

In this instance, since the June 2005 decision denied the claims 
on the basis that service treatment records showed no evidence of 
treatment or diagnosis of hypertension and/or GERD and there was 
no medical evidence that the Veteran's PTSD was causing or 
aggravating his hypertension and GERD, the Board finds that new 
and material evidence would consist of evidence of in-service 
treatment or medical evidence of a relationship between PTSD, 
hypertension and GERD.

Evidence received since the June 2005 rating decision consists of 
numerous records and documents.  Specifically, the Veteran 
submitted opinions from private medical doctors.  In September 
2007, a private physician opined that there is a correlation of 
PTSD and reflux.  See September 2007 private treatment note.  
Similarly, in May 2008, a private physician opined that the 
Veteran's GERD and hypertension are directly related to his PTSD.  
See May 2007 letter from Southern Medical Clinic.  More recently, 
in May 2010, a private physician stated that any kind of stress 
can impact hypertension and make it difficult to control blood 
pressure and can also affect GERD.  See May 2010 letter from 
Kamath Medical Clinic.

As a result, it must be stated that this additional evidence is 
neither cumulative nor redundant, and it is material since the 
evidence raises the possibility of substantiating the claims of 
service connection.  See 38 C.F.R. § 3.156(a).  The Board 
determines that the claims of service connection for hypertension 
and GERD are reopened.

The Board has reopened the claims of service connection for 
hypertension and GERD and is remanding the claims, as will be 
discussed subsequently.  






ORDER

New and material evidence has been received to reopen the claim 
of entitlement to service connection for hypertension, secondary 
to PTSD; to this extent, the appeal is granted.

New and material evidence has been received to reopen the claim 
of entitlement to service connection for GERD as secondary to 
PTSD; to this extent, the appeal is granted.


REMAND

The claims of entitlement to service connection for hypertension 
as secondary to PTSD and GERD as secondary to PTSD have been 
reopened.  The Board finds that further development is necessary.

VA's duty to assist includes a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Board finds the duty to assist has not been met.  The Veteran has 
not yet been afforded VA examinations for his claimed disorders.  
He is currently diagnosed with hypertension and GERD and is 
service-connected for PTSD.  The Board finds that a VA 
examination is necessary to determine whether any medical 
relationship exists between his service-connected hypertension, 
GERD and PTSD.  While the Veteran submitted evidence that appears 
to address this question, the Board finds that it is not 
sufficient to make a decision as the link given by the two 
physicians is conclusory and without a discussion of the medical 
principles to support the opinions.  

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA examination 
for hypertension, as secondary to PTSD.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.

After the claims file is reviewed, the 
examiner should offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the Veteran's 
hypertension is proximately due to, or the 
result of, his PTSD, including any 
medications he is taking for his PTSD.  

If the previous response is in the 
negative, is the Veteran's hypertension 
aggravated (i.e., permanently worsened) by 
his service-connected PTSD, including any 
medications he is taking for his PTSD.  A 
complete rationale, which should 
include citations to medical 
literature, must be provided for each 
opinion. 

The examiner is also asked to specifically 
offer comments and an opinion regarding 
the private physicians' statements 
indicating a relationship between 
hypertension and PTSD.

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

2.  Afford the Veteran a VA examination 
for GERD, as secondary to PTSD.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file.

After the claims file is reviewed, the 
examiner should offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the Veteran's 
GERD is proximately due to, or the result 
of, his PTSD, including any medications he 
is taking for his PTSD.  

If the previous response is in the 
negative, is the Veteran's GERD aggravated 
(i.e., permanently worsened) by his 
service-connected PTSD, including any 
medications he is taking for his PTSD.  A 
complete rationale, which should 
include citations to medical 
literature, must be provided for each 
opinion. 

The examiner is also asked to specifically 
offer comments and an opinion regarding 
the private physicians' statements 
indicating a relationship between GERD and 
PTSD.

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

3.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examinations scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  Inform the 
Veteran that he may submit treatise and 
authoritative writings from current 
medical research to support his claims.  

4.  After all of the above actions have 
been completed, readjudicate the claims.  
If the claims remain denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period of 
time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


